PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/750,697
Filing Date: 23 Jan 2020
Appellant(s): PANASONIC INTELLECTUAL PROPERTY MANAGEMENT CO., LTD.



__________________
James P. Bonnamy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed o 03/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicants Admitted Prior Art as described in the Specification (“AAPA”) in view of US 20110090155 to Caskey (“Caskey”) and in view of US 20090100767 to Kondo (“Kondo”).
Regarding Claim 1:  “A method for processing an image, the method comprising:
receiving an omnidirectional image;  … displaying the omnidirectional image on a display;  (“a conventional display device can display not only display an omnidirectional image which allows an entire image capturing range to be checked [a single omnidirectional / panoramic image] … but also display an image (referred to as a “distortion corrected image” below) obtained by correcting distortion of a clipping range of entirety or part of the omnidirectional image.  Further, this switching of display is based on a user’s instruction” where “display device is realized by a personal computer which has a monitor.”  AAPA, Specification, Paragraphs 3 and 5.)
generating two panoramic images from the omnidirectional image; (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a panoramic image is a type of an omnidirectional image, therefore in the claimed context the two panoramic images can be two portions of the single omnidirectional / panoramic image, such as an upper and a lower portion of a panoramic image.  See original Claims 2, 11-13 and Specification, Page 36, last paragraph.  AAPA teaches to “also display an image (referred to as a “distortion corrected image” below) obtained by correcting distortion of a clipping range of entirety [comprising all parts] or part [such as upper and lower parts] of the omnidirectional image.  AAPA, Specification, Paragraphs 3 and 5. Also note that generating and displaying a second panoramic image is obvious as a mere duplication of generating and displaying the first panoramic image.  See treatment of additional embodiments below.)
by correcting distortion of the omnidirectional image;  (“also display an image (referred to as a “distortion corrected image” below) obtained by correcting distortion of a clipping range of entirety or part of the omnidirectional image.  AAPA, Specification, Paragraphs 3 and 5.)
AAPA does not teach “scrolling both of the two panoramic images in response to a second user input conducted on one of the two panoramic images displayed on the display, … in response to the first user input, the two panoramic images are aligned across the boundary line on the display in a second direction, the second direction being perpendicular to the first direction.”  AAPA indicates switching the display by computer input means in Paragraphs 5 and 7, but does not specifically describe a scroll or touch operation.
Caskey, teaches this feature in the context of user controlled display:  “a combined multi-screen swipe (e.g., for scrolling). … The application 320 then modifies one or more visual elements of the visual display, across one or more of the screens, according to the recognized user command.”  Thus teaching controlling, including scrolling, the display of multiple images by touch gestures.  Caskey, Paragraphs 43-45 and arrangement of discrete images in the “second” horizontal direction Figs. 2 and 6 (See examples of a horizontal direction below).
Also note “the control section 113 scrolls the display of the two panoramic images” in Kondo Paragraph 230 and statement of motivation below.
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to scroll both of the two displayed images (or portions of the same image in different parts of the display) in response to a user input conducted on one of the two images displayed on the display as taught in Caskey, in order to improve the amount of content that can be displayed to a user and to improve the richness of the user’s interaction with the display device.  Caskey, Paragraph 4.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular technical problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.
AAPA and Caskey do not explicitly teach generating and displaying two panoramic images based on the omnidirectional image according to the claim language below.  AAPA teaches that a partial corrected image may be generated and displayed, which also renders obvious that a second partial corrected image can be generated and displayed as a mere duplication of the steps for the first partial corrected image.
Further, Kondo explicitly teaches this feature in the context of user controlled display:  
“generating two panoramic images based on the omnidirectional image … by correcting distortion of the omnidirectional image; … representing a first portion of the omnidirectional image, a second panoramic image of the two panoramic images representing a second portion of the omnidirectional image, the first panoramic image of the two panoramic images … for displaying the first portion of the omnidirectional image and the second portion of the omnidirectional image on the display at a same time, wherein a field of view of each of the two panoramic images extends in a first direction, and”  (“Rectangular display areas D1 through D5 are provided correspondingly to the photographing spots M1 through M5 for the panoramic images in the bird's-eye [omnidirectional] image” Kondo, Paragraph 215 and Figs. 32.  “when the bird's-eye [omnidirectional] image is used … vertically display all panoramic images associated with the two photographing spots in parallel.”  Kondo, Paragraphs 223-224 and Fig. 34 (below), and arrangements in other directions in Figs. 84, 87-88.)  Also see horizontal arrangement of images in Caskey, Fig. 2.)
displaying the two panoramic images on the display in response to a first user input first panoramic image of the two panoramic images … being adjacent the second panoramic image of the two panoramic images on the display with a boundary line being between the first panoramic image and the second panoramic image, the first panoramic image not being continuous with the second panoramic image across the boundary line“

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA and Caskey to explicitly implement the features of the claim language above in transforming an omnidirectional image to generate, display, and scroll two or more panoramic images as taught in Kondo, in order to provide a comprehensive view “associated with two user-specified photographing spots” and “to accept an input for the move destination, change the display, and further improve the usability.”  Kondo, Paragraphs 224 and 230.  This is the same motivation as described in Specification Paragraphs 7-8.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular technical problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.


(2) Response to Argument
General Response:
Generally, the claims use an admitted prior art (AAPA) process for generating a corrected image from an omnidirectional image.
The rest of the claims are concerned with arranging how the generated images are displayed.  Arranging images does not solve a technical problem in the art and Kondo describes the exact arrangements (see below).
Some of the claims are directed to using touch gestures to select the image arrangements, and Caskey indicates that this is obvious in the art: “gestures include drags, pinches, points, and the like that can be sensed by a touch screen and used to control the display output, to enter user selections, and the like.”  Paragraph 22.  
These are known features and there is no evidence that the particular display arrangements or touch gestures produce unexpected results or would be otherwise non-obvious to a person of ordinary skill in the art.  

Regarding Claim 1 language:  “receiving an omnidirectional image; displaying the omnidirectional image on a display; generating [two] panoramic images from the omnidirectional image by correcting distortion of the omnidirectional image;”  Appellant admits that it is prior art “that a conventional display may display both: (i) an omnidirectional image (singular) having 360° degrees of a horizontal field of view; and (ii) a distortion corrected image (singular) obtained by correcting distortion of a clipping range of an entirety or a part of the omnidirectional image. (AAPA at [0003]).”  See Arguments on Page 15 and similarly in the rejection of Claim 1 (reproduced above).

Claim 1 further recites:  “generating two panoramic images from the omnidirectional image … displaying the two panoramic images on the display in response to a first user input, a first panoramic image of the two panoramic images representing a first portion of the omnidirectional image, a second panoramic image of the two panoramic images representing a second portion of the omnidirectional image, …”
Now AAPA states that creating a distortion-corrected image from a part of the omnidirectional image is known.  But, AAPA does not mention creating a second image from a second part.  AAPA also does not mention that the created images can be panoramic.  But, there is nothing novel about that either:
	Kondo teaches all of this:  “parallel display all panoramic images D3A
associated with two user-specified photographing spots” in Paragraph 224.  Where the photographing spots “selection of the marks M1 through M5 displayed in this bird's-eye image” which is a type of an omnidirectional image.  See Kondo, Paragraphs 224-225 and Figs. 34-35 (below).  Thus, displayed panoramic images “represent” spots in the bird’s eye image.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


	And, Kondo, Fig. 34 is exactly the claimed display arrangement in “the first panoramic image of the two panoramic images being adjacent the second panoramic image of the two panoramic images on the display with a boundary line being between the first panoramic image and the second panoramic image, the first panoramic image not being continuous with the second panoramic image across the boundary line for displaying the first portion of the omnidirectional image and the second portion of the omnidirectional image on the display at a same time; and … wherein a field of view of each of the two panoramic images extends in a first direction, and in response to the first user input, the two panoramic images are aligned across the boundary line on the display in a second direction, the second direction being perpendicular to the first direction.”  See the similarity to the example in Specification, Fig. 21(d):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


	Kondo also teaches the final part of Claim 1, “scrolling both of the two panoramic images in response to a second user input conducted on one of the two panoramic images displayed on the display.”  As cited, “the control section 113 scrolls the display of the two panoramic images” where “These two panoramic images are used to accept an input for the move destination, change the display, and further improve the usability,” in Kondo Paragraph 230.  Also cited in Caskey, Paragraphs 43-45 for use with touch screens.

	So not only is the technology admitted to be known in the art, but the Rejection cites a nearly identical display arrangement and user interface.  
For these reasons, the rejection reasons should be maintained.
	Answers to Specific Arguments:
	On Page 16 - 19, Appellant substantively argues:  “The skilled artisan would not interpret two parts of a single distortion corrected (or panoramic) image, as taught by AAPA, to be the two panoramic images of claim 1, which are generated from the omnidirectional image by correcting distortion of the omnidirectional image. Indeed, such interpretation is again inconsistent with the explicit disclosure of AAPA.”
	Examiner notes that the rejection does not depend on such a finding.  
The claim language describes that each panoramic image is generated to represent a part of the omnidirectional image:  
The Office Action (Page 9) states that “AAPA teaches to “also display an image … obtained by correcting distortion of a clipping range of entirety [comprising all parts] or part [such as upper and lower parts] of the omnidirectional image.  AAPA, Specification, Paragraphs 3 and 5. Also note that generating and displaying a second panoramic image is obvious as a mere duplication of generating and displaying the first panoramic image.”  
AAPA is cited to state that “the process” of generating images from parts of an omnidirectional image is known, and thus duplicate generation of any such images by the same process is obvious.  
However, AAPA does not show how to use more than one panoramic image in the claimed manner.  Caskey and Kondo are cited for that as noted above.


On Page 17, Appellant substantively argues:  “Even if the skilled artisan was to modify the conventional display of AAPA as asserted (i.e., to display the two portions of the distortion corrected ( or panoramic) image in parallel), nothing would appear to indicate that a boundary line would be inserted between the two portions”
Examiner notes, as in Kondo Fig. 34 above, there is a boundary between the two panoramic images.  

On Page 19, Appellant argues:  “Displaying different photographing spots Ml-MS on a bird's eye image is certainly not equivalent to the above-mentioned feature of independent claim 1.”
However, Appellant provides no reasoning for this conclusion.
As Examiner described above, Kondo displays panoramic images to represents parts selected in the bird’s-eye (omnidirectional) image in a nearly identical user interface.

On Pages 20-21, Appellant substantively argues:  “Moving displayed panoramic images in accordance with various operations to the touch panel 118 of KONDO is not equivalent to scrolling two panoramic images in response to a user input conducted on one of the two panoramic images displayed on the display.”
Again, Appellant fails to provide reasons for this conclusion.
Page 10 of the Office Action cited: “the control section 113 scrolls the display of the two panoramic images” in Kondo Paragraph 230, which describes responses to user input.

On Page 23, Regarding Claim 2, Appellant argues that Prior Art does not display images representing halves of the omnidirectional image.  
Indeed AAPA (as noted above) teaches generating images from parts of omnidirectional image, Caskey (Figs. 2 and 6) illustrates representing thirds of an image, and Kondo provides examples that displays all or two-out-of-five portions (Paragraph 224).  So none of the references describes halves, but they do indicate that it is obvious to generate and display an arbitrary number of portions from an image. 

On Page 24, Appellant argues regarding Claim 3, “KONDO, however, is silent about any input conducted on the images, and is also silent about the first and second panoramic images being scrolled in a direction designated by the user input. Instead, KONDO scrolls the images such that the selected move destination is centered.”
Examiner again notes that the rejection cites Kondo Paragraph 230:  “the control section 113 scrolls the display of the two panoramic images … These two panoramic images are used to accept an input for the move destination” 

Appellant further argues:  “The rejection further identifies a "multi-screen swipe" of CASKEY. (Final Office Action at page 14, lines 1-6). CASKEY, however, merely describes that a "multi-screen swipe" may be used for scrolling, but is silent as to the functionality of the "multi-screen swipe" or the applicability thereof to multiple panoramic images.”
Examiner notes that this is inappropriate piecemeal analysis of the references, where the rejection is made based on a combination.  Caskey is not required to teach that the scrolled images are panoramic, because Kondo is cited for that feature.
As noted above, Kondo teaches using a user input to scroll panoramic images.
Caskey teaches that such a user input can be a "multi-screen swipe" when the images are displayed on a touch screen.

	On Page 25, Appellant argues regarding Claim 5, Appellant argues:  “The rejection again references the description in iJ[0230] of KONDO relating to the control section 113 scrolling the display of the two images so that the selected move destination is centered in the on the panoramic images discloses such feature, and the disclosure of CASKEY relating to the "multi-screen swipe." (Final Office Action at page 14, lines 16-21). The identified disclosures, however, are completely silent about any scrolling speed, let alone a scrolling speed being changed according to an input.” 
As Examiner has noted, a "multi-screen swipe" has a speed that is controlled by the user and by definition the resulting scroll has a speed controlled by a user.  This rationale is further supported under KSR.
And there is no secondary evidence to indicate changing scroll speed was a long unsolved technical problem in prior art.

	Appellant further argues:  “Perhaps as an acknowledgment of the deficiencies of the identified disclosures, the Examiner expresses his belief that, "this intended ability does not seem to be critical to the inventive operation of the device since the original claims 5-6 indicate an indifference to the scrolling speed." (Final Office Action at page 14, lines 21-23).”
	
	Examiner notes that this is part of the obviousness rationale under the KSR.  User scrolling speed does not affect generation of panoramic images.

	On Page 27, Appellant argues regarding Claim 6:  “Further to the above, claim 6 recites the following feature: the speed at which the first panoramic image and the second panoramic image are scrolled is not changed according to the second user input. The rejection again references the description in iJ[0230] of KONDO relating to the control section 113 scrolling the display of the two images so that the selected move
destination is centered in the on the panoramic images discloses such feature”
	Examiner notes that Claim 6 requires that “the speed at which the first panoramic image and the second panoramic image are scrolled is not changed according to the second user input”
Examiner notes that the scrolling cited in Kondo is not dependent on the speed of user input, and thus does not change the speed according to the input.  And there is no secondary evidence to indicate not changing scroll speed was a long unsolved technical problem in prior art.

	On Page 28, Appellant argues regarding Claim 7:  “Further to the above, claim 7 recites the following feature: in response to a third user input when displaying the two panoramic images on the display, displaying the first panoramic image of the two panoramic images and non-displaying the second panoramic image of the two panoramic images. The rejection re-sets forth a discussion of how various parts of a single distortion corrected ( or panoramic) image may be interpreted to be two panoramic images. (Final Office Action at page 15, lines 11-22). Nevertheless, nothing in the rejection asserts or identifies a user input which changes a display from two panoramic images to a single panoramic image.”
	Examiner notes that the rejection provides an obviousness rationale, in that the user can select to display any one image, any part of an image, or any number of available images at the same time based on a user selection.  Applicant claims an obvious example of such capability.  

	On page 29, Appellant argue regarding Claim 8:  “Further to the above, claim 8 recites the following feature: moving the first panoramic image to a center of the display when non-displaying the second panoramic image of the two panoramic images displayed on the display. … Nevertheless, nothing in the rejection asserts
or identifies any disclosure which indicates that, when a user input changes a display”
	Examiner notes that the user input for selecting one or more images to be displayed is addressed in Claim 7.  Claim 8 does not provide a further limitation on the what the user is.  And, Prior art cited in Claims 7-8 indicates that it would have been known or obvious to select one image to be displayed.

	Applicant argues:  “Further to the above, claim 9 recites the following feature: redisplaying, on the display, both of the two panoramic images in response to a fourth user input when displaying only the first panoramic image. The rejection asserts that a zooming out feature of CASKEY may be broadly
interpreted to disclose such feature.”  
	Examiner that Applicant does not address the rejection of this claim citing examples in AAPA, Kondo.  
	Caskey is relevant for the zoom out context of the claimed feature. However, the rejection should be upheld, because Applicant does not address rejection of Claim 9 over AAPA and Kondo.

  	On Page 31, Appellant argues regarding Claim 11:  “Further to the above, claim 11 recites the following features: generating a single panoramic image based on the omnidirectional image by correcting distortion of the omnidirectional image; and displaying the single panoramic image in response to receiving a pinch-in operation conducted on the two panoramic images displayed on the display. The rejection appears to interpret the distortion corrected (or panoramic) image of AAPA as disclosing both the single panoramic image and the two panoramic images of
claim 11.”
	As Examiner noted above, AAPA is specifically cited as stating to “display an image obtained by correcting distortion of a clipping range of entirety or part of the omnidirectional image.”  It is directly relevant to the claimed feature.
	Caskey and Kondo are cited for examples of displaying multiple panoramic images and user interfaces for selecting how the images are displayed.
	In this claim, Caskey teaches a “pinch in gesture” in the claimed context.  
	 
	Appellant further argues:  “Moreover, the "pinch-in" gesture of CASKEY does not switch from displaying two panoramic images to a single panoramic image, but rather, comprises a mere zoom-operation.”
	 Examiner notes this is inappropriate piecemeal analysis where a rejection is made based on multiple references.
	Kondo is cited for selecting how many partial panoramic images to be displayed, Caskey provides an example for how a user can control the selection in the context of zoom selection.
	Specification uses a pinch gesture to effectively control zoom-out by either reducing the image on the display or by superimposing additional partial images in Paragraphs 78-79.  Caskey describes that a zoom out feature can indeed be initiated by a pinch-in gesture and that such a gesture is generally applicable to selecting how an image or multiple images can be displayed.  See Paragraphs 21-22.
Thus, the pinch-out gesture is known in the art in the exactly claimed context.
	
	On Page 32 Appellant repast the Claim 11 arguments for Claim 12.
	See Examiner responses above.

	Conclusion:
For the above reasons, it is believed that the rejections should be Affirmed.

Respectfully submitted,
/Mikhail Itskovich/
Primary Examiner, Art Unit 2483
Conferees:
/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                                           


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.